t c summary opinion united_states tax_court willard r randall petitioner v commissioner of internal revenue respondent docket no 13261-09s filed date alfred d mathewson eric ortiz student and joseph gonzales student for petitioner jay a roberts for respondent halpern judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by notice_of_deficiency respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure with respect to petitioner’s federal_income_tax taking into account respondent’s concessions the only issue for decision is whether petitioner is entitled to an alimony deduction of dollar_figure background some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we round all amounts to the nearest dollar petitioner bears the burden_of_proof see rule a at the time he filed the petition petitioner lived in new mexico petitioner and his ex-wife divorced in in its final order the divorce court found that petitioner was due a dollar_figure property equalization payment from his ex-wife but awarded her a like amount as spousal support the court immediately offset the amounts ordering that spousal support be considered paid in full by forgiveness of dollar_figure equalization payment due to 1hereafter unless otherwise stated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application petitioner by ex-wife on his form_1040 u s individual_income_tax_return petitioner claimed a deduction of dollar_figure for alimony paid respondent examined that return and disallowed the alimony deduction discussion introduction sec_215 allows a taxpayer to deduct alimony paid during the taxable_year the term alimony is defined in sec_71 as in part any payment in cash and the issue is whether during petitioner made a dollar_figure cash payment of alimony arguments respondent argues that petitioner is not entitled to an alimony deduction because rather than remit a cash payment his obligation to pay this amount was offset against the dollar_figure equalization payment respondent argues that waiver of the equalization payment is not an accepted sec_71 cash_equivalent because sec_1_71-1t q a-5 temporary income_tax regs fed reg date the regulation interpreting sec_71 limits the term’s meaning to two specifically identified equivalents checks and money order sec_3there are four additional definitional requirements none of which is in issue see sec_71 the definition of alimony found in sec_71 is made applicable for purposes of sec_215 by sec_215 payable upon demand respondent concludes that petitioner’s failure either to make a cash payment or to use an identified cash_equivalent precludes any alimony deduction petitioner argues that the transaction’s economic structure renders his forgiveness of the equalization payment a sec_71 cash_equivalent he argues that the regulation does not foreclose such treatment as it provides an inexhaustive list of accepted cash equivalents petitioner asserts that if he and his ex-wife had adhered to the statute’s literal language by exchanging written checks he would be entitled to an alimony deduction despite being in the same economic condition less the transaction costs he concludes that since the payments’ immediate offset did not alter his or his ex-wife’s economic conditions the economic reality of the transaction is that petitioner satisfied his alimony obligation with a sec_71 cash_equivalent analysis the facts before us demonstrate that petitioner satisfied his spousal support obligation with a cash payment sec_71 requires that alimony be a payment in cash but does not limit the term to bills and notes rather sec_1_71-1t q a-5 temporary income_tax regs supra provides a nonexclusive list of accepted cash equivalents stating that cash payments including checks and money orders payable on demand qualify as alimony see sec_7701 stating that the terms includes and including when used in the internal_revenue_code shall not be deemed to exclude other things otherwise within the meaning of the term defined a check is defined as a written order to a bank to pay the amount specified from funds on deposit the american heritage dictionary of the english language 4th ed conceptually petitioner’s spousal support payment is an oral version of this accepted cash_equivalent the divorce court denominated petitioner’s and his ex-wife’s mutual obligations in equal dollar amounts and with respect to her the effect of its order offsetting those obligations was the same as if it had ordered her to pay herself dollar_figure of his money on deposit with her in discharge of his obligation to her in that sum and likewise with respect to him thus in addition to payee petitioner’s ex-wife assumed the role of bank since she held petitioner’s money not having yet satisfied her equivalent obligation this view complies with the legislative_history of sec_71 because there is no threat of petitioner’s deducting a disguised property transfer as alimony the parties agreed at trial that the spousal support payment was not a property settlement see h rept part pincite to that extent mere formalism need not prevail further this court does not require taxpayers to follow literally all transactional steps when to do so would result in the utilization of fruitless steps see eg ruckriegel v commissioner tcmemo_2006_78 gilday v commissioner tcmemo_1982_242 n although petitioner did not satisfy all the steps of sec_71 by paying in a manner specifically mentioned in the regulation he used a conceptually similar form of payment that did not alter the transaction’s substance cf 110_tc_62 finding that defects in the transaction’s form were not merely ‘fruitless steps’ quoting gilday v commissioner supra affd without published opinion 194_f3d_1324 11th cir requiring the parties to ask the divorce court to alter the instantaneous transaction in order to adhere to the statute’s exact language in this case would have been meaningless and the utilization of fruitless steps decision will be entered for petitioner 4in labozetta v commissioner t c summary opinion we disallowed an alimony deduction where the divorcing spouses had expressly waived alimony and the claimed alimony payment was made by way of offset against one spouse’s monetary obligation to the other because of the absence of an obligation to pay alimony our analysis of the cash payment terms of sec_71 appears to constitute dictum in any event labozetta is not precedent see sec_7463
